The plaintiff in error has filed her brief in accordance with the rules of this court. The defendant in error has filed no brief. The allegations in the brief of plaintiff in error appear fairly to sustain the assignment of error therein contained in relation to denial of defendant's motion for a continuance, within the rule laid down in Cox v. Kirkwood et al., 41 Okla. 704. 139 P. 980. It is a long-established rule of this court that, if the defendant in error is not sufficiently interested in the case to present a brief, we are not required to search the record in order to sustain the judgment of the trial court. The judgment of the district court of Kiowa county is therefore reversed, with directions to grant a new trial.
By the Court: It is so ordered. *Page 41